Exhibit 99 MDU Resources’ Second Quarter Earnings from Continuing Operations Grow 41 Percent to Record Level; Company Raises 2008 Earnings Guidance BISMARCK, N.D. – Aug. 4, 2008 – MDU Resources Group, Inc. (NYSE:MDU) announced record second quarter financial results, with consolidated earnings from continuing operations of $115.3million, a 41percent increase from $81.8million for the second quarter of 2007. Earnings per common share from continuing operations were 63cents, compared to 45cents in the second quarter of Highlights for Second Quarter 2008 · Earnings per common share from continuing operations increased 40percent to 63cents · Record consolidated earnings of $115.3million · Increased 2008 earnings per share guidance to a range of $2.10 to $2.35, up from previous guidance of $1.85 to $2.10 per common share “Both our financial and operating performance have been outstanding through the midway point of 2008, and we are very optimistic about a strong second half of the year,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “Our growth strategy, which is based on a combination of growing our existing operations and making successful acquisitions, is delivering very positive results. Our natural gas and oil production, construction services and utility businesses had record quarters. In spite of the economic pressures being experienced at our construction materials business, our strategy of operating a diversified group of core businesses has allowed for outstanding performance over the long term.” The company announced that it is increasing its 2008 earnings guidance to a range of $2.10 to $2.35, up from previous guidance of $1.85 to $2.10pershare.
